Haselton, J.
The question here is as to the amount for which the trustee was chargeable, and comes up from the Hartford Municipal Court. That court adjudged the trustee charge*183able in tbe sum of $2.43 only, and the plaintiff excepted claiming that tbe trustee should have been charged with $10 more.
After the plaintiff had brought suit against the defendant by way of trustee process and made service upon -the defendant and trustee, the defendant made an assignment of wages then due bim from the trustee to the amount of ten dollars, the sum exempt from the effect and operation of the trustee process. G. L. 1936, 1944. Notice of the assignment, which was clear and above board, and did not attempt to affect the liability of the trustee under the statute, was sent to the trustee, and, had the plaintiff pursued the suit, would not have affected his rights in any way.
But the plaintiff discontinued his suit by written notice served on the defendant and trustee, as he might do, and then brought the suit before us in which he attached, by trustee process, the goods, chattels, effects, and credits of the defendant then in the hands of the trustee. But in the meanwhile the ten dollars assigned had become a credit of the assignee, and was no longer a credit of the defendant, and could not be taken into account, in determining the exemption in the 'Suit at bar, as the plaintiff claims it should have been, but as it was not by the court.

The vieiv taken by the court toas right, and judgment is affirmed.